DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/31/2022. 
In the filed response, Claims 1, 4, 5, 10, and 13 have been amended, where Claims 1, 4, 10, and 13 are independent claims. Further, claims 7, 16, and 19 were previously canceled, and new claims 20 and 21 have been added. 
Independent claims 4 and 13 and corresponding dependent claims 6, 15, 20, and 21 are found to be allowable. Please see below for details.
Accordingly, Claims 1-3, 5, 8-12, 17, 18, 20, and 21 have been examined and are pending. This Action is made FINAL.


Response to Arguments
1.	Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
2.	Applicant argues (pg. 8 of remarks) “that the prior art of record does not disclose or suggest a moving panoramic image generated using a locus of viewpoints in which the viewpoints are disposed in orientations that pass on a left side or a right side of the work machine as now recited in claims 1 and 10.” In particular, Applicant argues that prior art Sawada does not disclose or suggest a configuration in which the viewpoints VP are disposed in orientations that pass to the left or right of the vehicle 9.
3.	The Examiner respectfully disagrees for the following reasons. After careful consideration, the Examiner finds Figs. 7-10 (and corresponding text) of Sawada to still be relevant in light of generating “a panorama moving image from viewpoints that move along a locus that surrounds the work machine as seen from above the work machine, the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine;” (Emphasis added) as recited for e.g. in Claim 1, giving its broadest reasonable interpretation (BRI).  First, Figs. 7 and 9 appropriately disclose a moving image of virtual viewpoints (VP) that can be changed in a rotation mode along a circular path (i.e. along a locus) around a vehicle as seen from above the vehicle.  Both Figs. 7 and 9 appear to be comparable to Fig. 5b of Applicant’s disclosure.  As to the amended limitation “the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine”, the Examiner, based on Applicant’s remarks (pg. 7) in view of Fig. 9B, understands this to mean the “viewpoints may be oriented askew with respect to the work vehicle”. Turning to Fig. 9B, the viewpoints (e.g. VP1…VP7) are not directly facing the vehicle as they are in Fig. 5B, but rather seem to be veering away from said vehicle at an angle. However, the Examiner notes VP3 and VP7 do not appear to pass on a left side or a right side of the work machine as these are directed to pass more along the front and rear sides of said machine. Giving the BRI of “the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine”, the Examiner respectfully submits this can be interpreted in different ways. For example, orientations of viewpoints that pass on a left side or a right side of the vehicle can be read as viewpoints having directions oriented on the left and right sides of the vehicle. If they are oriented on either side of the vehicle, then it stands to reason they also pass on either side of the vehicle.  As such, Figs. 7 and 9 of Sawada are deemed relevant since the VPs located on the left side of the circular locus can be understood as passing on the left side of vehicle 9, while the VPs located on the right side of the circular locus can be understood as passing on the right side of vehicle 9.  The exceptions would be those VPs that are positioned at the front and rear of said vehicle, similar to VP3 and VP7 in Fig. 5B.  For these reasons, the Examiner respectfully submits the art of record either alone or in combination teach and/or suggest the amended features of the instant claims.
4.	Examiner acknowledges Applicant’s remarks and amendments related to the clam objections raised in the last office action. As such, the objections are withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. One possibility would be to further clarify the limitation “the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine” with respect to Fig. 9B. This would pertain to claims 1, 10, 20, and 21. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	Accordingly, Claims 1-6, 8-15, 17, 18, 20, and 21 have been examined and are pending.

Claim Objections
7.	Claims 1, 10, 20, and 21 are objected to because of the following informalities:  the limitation “the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine” is not entirely clear in relation to for example Fig. 9b. Please clarify.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 9-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niccolini et al. (US 2017/0322624 A1), in view of Sawada (US 2016/0212384 A1), and in further view of Izumikawa US 2019/0218754 A1, hereinafter referred to as Niccolini, Sawada, and Izumikawa, respectively.
Regarding claim 1,  (Original) Niccolini discloses “A system comprising: a work machine including a work implement [See Fig. 1 – i.e. a work machine and bucket 224]; a plurality of cameras that capture surroundings images of the work machine [See camera units 310 mounted on work machine (Figs. 1-2). ¶0055-0057 show cameras can cover a 360 degree horizontal view around the work machine]; a display [See ¶0016 regarding a display device. Also refer to Fig. 5 for remote real-time viewing of captured images]; and a processor [See image processing device 320 (Fig. 3)] configured to acquire image data indicative of the surroundings images [Fig. 3 further shows a plurality of camera units 310 that communicate with said image processing device where said camera units capture surrounding images], synthesize the surroundings images [Images are synthesized to produce panoramic images. A synthesized video can be produced. See e.g. ¶0073 and 0179], generate a panorama moving image [Same citations as above. Also refer to Sawada below for support] from viewpoints that move along a locus that surrounds the work machine as seen from above the work machine [See Sawada below for support], the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine [See Sawada below for support]; 
and transmit a signal to the display causing the display to display [See Figs. 3 and 5 showing the communications between devices to enable images to be displayed and viewed at display device 410], the panorama moving image from the viewpoints [Niccolini however does not address viewpoints in the generated panoramic images that move around the work machine. See Sawada below for corresponding support] such that the work machine is displayed rightward or leftward of a center of the images in the panorama moving image” [Neither Niccolini nor Sawada disclose displaying the work machine rightward or leftward of a center of the images in the panorama moving image. For e.g., Sawada’s vehicle is positioned at the center of the moving images vs. being displayed rightward or leftward of a center of the images (e.g. Fig. 7). See Izumikawa below for corresponding  support] Although Niccolini discloses the foregoing elements in relation to a display system for remote control of a working machine (abstract), Sawada from the same or similar field of endeavor is brought in for more explicit support regarding “generate a panorama moving image from viewpoints that move along a locus that surrounds the work machine as seen from above the work machine, [Although Sawada does not explicitly refer to a “panorama” moving image, Sawada discloses a moving image (abstract) where each image in the sequence of images corresponds to different virtual viewpoints (VP) that move around the vehicle (e.g. Figs. 7-10 and corresponding text) in a circular path (i.e. locus) from above; hence, different angular perspectives of the vehicle can be viewed] the viewpoints being disposed in orientations that pass on a left side or a right side of the work machine; [Given the BRI of the foregoing limitation (see Examiner’s responses above), Figs. 7 and 9 shows the VPs on the left side of the circular locus can be understood as passing on the left side of vehicle 9, while the VPs located on the right side of the circular locus can be understood as passing on the right side of vehicle 9] Although Sawada’s vehicle is not a work machine, the work machine can be considered a vehicle (see for e.g. ¶0022 of the filed specification regarding vehicle body 2 of said work machine).  Further, Sawada’s methodology as shown above allows for generating a moving image from a plurality of viewpoints that move around the vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system for remote control of a working machine disclosed by Niccolini to add the teachings of Sawada as above to provide a means to temporally continuously generate a plurality of virtual viewpoints showing a vicinity of a vehicle via a plurality of captured images that allow a user to better detect nearby objects having a derived risk level ¶0008-0010. Although Sawada discloses displaying the changing positions of virtual viewpoints VP of a vehicle in a moving image, the vehicle is located at the center (e.g. ¶0071 and Figs. 8 and 10). Izumikawa on the other hand from the same or similar field of endeavor is found to disclose or suggest the limitation “such that the work machine is displayed rightward or leftward of a center of the images in the panorama moving image” [Given the BRI of the foregoing limitation, see Figs. 8 and 9 (and corresponding text – e.g. ¶0118-0122) which show examples of different viewpoint monitoring images displayed on display device 50 where the work machine is laterally offset with respect to the image center] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display systems disclosed by Niccolini and Sawada to add the teachings of Izumikawa as above to provide the operator with a wider field of view of an area behind the shovel including a detected person which makes it easier for the operator to understand the situation of a worker (¶0121).
Regarding claim 2,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the processor is further configured to cause the viewpoints to rotate at least 360 degrees around the work machine to generate the panorama moving image.”  [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine] Although Niccolini discloses the aforementioned limitation, Sawada is brought in to more explicitly show the above claimed feature. [Sawada discloses a moving image where each image in the sequence of images corresponds to different virtual viewpoints (VP) that move around the vehicle (e.g. Figs. 7-10 and corresponding text); hence, different angular perspectives of the vehicle can be viewed] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 3,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini however does not explicitly disclose “wherein the processor is further configured to cause the viewpoints to move along a circular locus that surrounds the work machine as seen from above the work machine to generate the panorama moving image.”   Sawada on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing. [See the circular paths of virtual viewpoints around the vehicle as viewed from above. Refer to Figs. 7 and 9] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 5,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the panorama moving image depicts the surroundings of the work machine around Page 5 of10Serial No.: New - PCT/ JP2020/001696 Nat'l Phase Filed: Herewithan entire circumference of the work machine.”  [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine. A synthesized video can be produced. See e.g. ¶0073 and 0179. Sawada also shows moving images from a plurality of viewpoints surrounding a vehicle. See for e.g. Figs. 8 and 10 and corresponding text.] 
Regarding claim 8,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the processor is configured to generate the panorama moving image and to display the panorama moving image on the display upon receiving a starting signal of the work machine.” [Given the BRI of “a starting signal of a work machine”, Niccolini shows image processing device 320 (Fig. 3) receiving captured images that can be synthesized to form a panoramic image (¶0073 and 0179). Said images can then be displayed as per Fig. 5. Also see remote user in Fig. 1 viewing images. The start signal can be construed as when the machine is operational (¶0057)]
Regarding claim 9,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “further comprising: a storage device that stores data, the processor is further configured to save the data indicative of the panorama moving image in the storage device.”  [See ¶0074-0075 along with Figs. 3 and 5]
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the system of claim 1. As to the processor, see image processing device 320 in Fig. 3 of Niccolini.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the system of claim 2.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of claim 3.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the system of claim 5.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the system of claim 8.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the system of claim 9.
Allowable Subject Matter
9.	Independent Claims 4 and 13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  As  noted in the last office action, the Examiner finds the prior art do not reasonably disclose an “oval locus” of viewpoints that surrounds the work machine as claimed.  The closest prior art is Sawada (e.g. Figs. 7 and 9), however, Sawada teaches a circular locus of viewpoints. Other related prior art is Moriyama CN105556956B (see PTO 892), where Fig. 21 clearly shows an oval locus of viewpoints, however, these viewpoints do not surround the vehicle as required.
Accordingly, dependent claims 6, 15, 20, and 21 are also allowed for the reasons given above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486